
	
		II
		111th CONGRESS
		1st Session
		S. 1256
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Ms. Cantwell (for
			 herself and Mr. Kohl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to
		  establish financial incentives for States to expand the provision of long-term
		  services and supports to Medicaid beneficiaries who do not reside in an
		  institution, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Home and Community Balanced
			 Incentives Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Balancing Incentives
					Sec. 101. Enhanced FMAP for expanding the provision of
				non-institutionally-based long-term services and supports.
					TITLE II—Strengthening the Medicaid Home and Community-Based
				State Plan Amendment Option
					Sec. 201. Removal of barriers to providing home and
				community-based services under State plan amendment option for individuals in
				need.
					Sec. 202. Mandatory application of spousal impoverishment
				protections to recipients of home and community-based services.
					Sec. 203. State authority to elect to exclude up to 6 months of
				average cost of nursing facility services from assets or resources for purposes
				of eligibility for home and community-based services.
					TITLE III—Coordination of Home and Community-Based
				Waivers
					Sec. 301. Streamlined process for combined waivers under
				subsections (b) and (c) of section 1915.
				
			IBalancing
			 Incentives
			101.Enhanced FMAP for
			 expanding the provision of non-institutionally-based long-term services and
			 supports
				(a)Enhanced FMAP
			 To encourage expansionSection 1905 of the Social Security Act
			 (42 U.S.C. 1396d) is amended—
					(1)in the first
			 sentence of subsection (b)—
						(A)by striking
			 , and (4) and inserting , (4); and
						(B)by inserting
			 before the period the following: , and (5) in the case of a balancing
			 incentive payment State, as defined in subsection (y)(1), that meets the
			 conditions described in subsection (y)(2), the Federal medical assistance
			 percentage shall be increased by the applicable number of percentage points
			 determined under subsection (y)(3) for the State with respect to medical
			 assistance described in subsection (y)(4); and
						(2)by adding at the
			 end the following new subsection:
						
							(y)State balancing
				incentive payments programFor purposes of clause (5) of the
				first sentence of subsection (b):
								(1)Balancing
				incentive payment stateA balancing incentive payment State is a
				State—
									(A)in which less
				than 50 percent of the total expenditures for medical assistance for fiscal
				year 2009 for long-term services and supports (as defined by the Secretary,
				subject to paragraph (5)) are for non-institutionally-based long-term services
				and supports described in paragraph (5)(B);
									(B)that submits an
				application and meets the conditions described in paragraph (2); and
									(C)that is selected
				by the Secretary to participate in the State balancing incentive payment
				program established under this subsection.
									(2)ConditionsThe
				conditions described in this paragraph are the following:
									(A)ApplicationThe
				State submits an application to the Secretary that includes the
				following:
										(i)A
				description of the availability of non-institutionally-based long-term services
				and supports described in paragraph (5)(B) available (for fiscal years
				beginning with fiscal year 2009).
										(ii)A description of
				eligibility requirements for receipt of such services.
										(iii)A projection of
				the number of additional individuals that the State expects to provide with
				such services to during the 5-fiscal-year period that begins with fiscal year
				2011.
										(iv)An assurance of
				the State's commitment to a consumer-directed long-term services and supports
				system that values quality of life in addition to quality of care and in which
				beneficiaries are empowered to choose providers and direct their own care as
				much as possible.
										(v)A
				proposed budget that details the State's plan to expand and diversify medical
				assistance for non-institutionally-based long-term services and supports
				described in paragraph (5)(B) during such 5-fiscal-year period, and that
				includes—
											(I)a description of
				the new or expanded offerings of such services that the State will provide;
				and
											(II)the projected
				costs of the services identified in subclause (I).
											(vi)A description of
				how the State intends to achieve the target spending percentage applicable to
				the State under subparagraph (B).
										(vii)An assurance
				that the State will not use Federal funds, revenues described in section
				1903(w)(1), or revenues obtained through the imposition of beneficiary
				cost-sharing for medical assistance for non-institutionally-based long-term
				services and supports described in paragraph (5)(B) for the non-Federal share
				of expenditures for medical assistance described in paragraph (4).
										(B)Target spending
				percentages
										(i)In the case of a
				balancing incentive payment State in which less than 25 percent of the total
				expenditures for home and community-based services under the State plan and the
				various waiver authorities for fiscal year 2009 are for such services, the
				target spending percentage for the State to achieve by not later than October
				1, 2015, is that 25 percent of the total expenditures for home and
				community-based services under the State plan and the various waiver
				authorities are for such services.
										(ii)In the case of
				any other balancing incentive payment State, the target spending percentage for
				the State to achieve by not later than October 1, 2015, is that 50 percent of
				the total expenditures for home and community-based services under the State
				plan and the various waiver authorities are for such services.
										(C)Maintenance of
				eligibility requirementsThe State does not apply eligibility
				standards, methodologies, or procedures for determining eligibility for medical
				assistance for non-institutionally-based long-term services and supports
				described in paragraph (5)(B)) that are more restrictive than the eligibility
				standards, methodologies, or procedures in effect for such purposes on December
				31, 2010.
									(D)Use of
				additional fundsThe State agrees to use the additional Federal
				funds paid to the State as a result of this subsection only for purposes of
				providing new or expanded offerings of non-institutionally-based long-term
				services and supports described in paragraph (5)(B) (including expansion
				through offering such services to increased numbers of beneficiaries of medical
				assistance under this title).
									(E)Structural
				changesThe State agrees to make, not later than the end of the
				6-month period that begins on the date the State submits and application under
				this paragraph, such changes to the administration of the State plan (and, if
				applicable, to waivers approved for the State that involve the provision of
				long-term care services and supports) as the Secretary determines, by
				regulation or otherwise, are essential to achieving an improved balance between
				the provision of non-institutionally-based long-term services and supports
				described in paragraph (5)(B) and other long-term services and supports, and
				which shall include the following:
										(i)No wrong
				door—single entry point systemDevelopment of a statewide
				system to enable consumers to access all long-term services and supports
				through an agency, organization, coordinated network, or portal, in accordance
				with such standards as the State shall establish and that—
											(I)shall require
				such agency, organization, network, or portal to provide—
												(aa)consumers with
				information regarding the availability of such services, how to apply for such
				services, and other referral services; and
												(bb)information
				regarding, and make recommendations for, providers of such services; and
												(II)may, at State
				option, permit such agency, organization, network, or portal to—
												(aa)determine
				financial and functional eligibility for such services and supports; and
												(bb)provide or refer
				eligible individuals to services and supports otherwise available in the
				community (under programs other than the State program under this title), such
				as housing, job training, and transportation.
												(ii)Presumptive
				EligibilityAt the option of the State, provision of a 60-day
				period of presumptive eligibility for medical assistance for
				non-institutionally-based long-term services and supports described in
				paragraph (5)(B) for any individual whom the State has reason to believe will
				qualify for such medical assistance (provided that any expenditures for such
				medical assistance during such period are disregarded for purposes of
				determining the rate of erroneous excess payments for medical assistance under
				section 1903(u)(1)(D)).
										(iii)Case
				ManagementDevelopment, in accordance with guidance from the
				Secretary, of conflict-free case management services to—
											(I)address
				transitioning from receipt of institutionally-based long-term services and
				supports described in paragraph (5)(A) to receipt of non-institutionally-based
				long-term services and supports described in paragraph (5)(B); and
											(II)in conjunction
				with the beneficiary, assess the beneficiary's needs and, if appropriate, the
				needs of family caregivers for the beneficiary, and develop a service plan,
				arrange for services and supports, support the beneficiary (and, if
				appropriate, the caregivers) in directing the provision of services and
				supports, for the beneficiary, and conduct ongoing monitoring to assure that
				services and supports are delivered to meet the beneficiary's needs and achieve
				intended outcomes.
											(iv)Core
				standardized assessment instrumentsDevelopment of core
				standardized assessment instruments for determining eligibility for
				non-institutionally-based long-term services and supports described in
				paragraph (5)(B), which shall be used in a uniform manner throughout the State,
				to—
											(I)assess a
				beneficiary's eligibility and functional level in terms of relevant areas that
				may include medical, cognitive, and behavioral status, as well as daily living
				skills, and vocational and communication skills;
											(II)based on the
				assessment conducted under subclause (I), determine a beneficiary's needs for
				training, support services, medical care, transportation, and other services,
				and develop an individual service plan to address such needs;
											(III)conduct ongoing
				monitoring based on the service plan; and
											(IV)require
				reporting of collect data for purposes of comparison among different service
				models.
											(F)Data
				CollectionCollecting from providers of services and through such
				other means as the State determines appropriate the following data:
										(i)Services
				dataServices data from providers of non-institutionally-based
				long-term services and supports described in paragraph (5)(B) on a
				per-beneficiary basis and in accordance with such standardized coding
				procedures as the State shall establish in consultation with the
				Secretary.
										(ii)Quality
				dataQuality data on a selected set of core quality measures
				agreed upon by the Secretary and the State that are linked to
				population-specific outcomes measures and accessible to providers.
										(iii)Outcomes
				measuresOutcomes measures data on a selected set of core
				population-specific outcomes measures agreed upon by the Secretary and the
				State that are accessible to providers and include—
											(I)measures of
				beneficiary and family caregiver experience with providers;
											(II)measures of
				beneficiary and family caregiver satisfaction with services; and
											(III)measures for
				achieving desired outcomes appropriate to a specific beneficiary, including
				employment, participation in community life, health stability, and prevention
				of loss in function.
											(3)Applicable
				number of percentage points increase in fmapThe applicable
				number of percentage points are—
									(A)in the case of a
				balancing incentive payment State subject to the target spending percentage
				described in paragraph (2)(B)(i), 5 percentage points; and
									(B)in the case of
				any other balancing incentive payment State, 2 percentage points.
									(4)Eligible
				medical assistance expenditures
									(A)In
				generalSubject to subparagraph (B), medical assistance described
				in this paragraph is medical assistance for non-institutionally-based long-term
				services and supports described in paragraph (5)(B) that is provided during the
				period that begins on October 1, 2011, and ends on September 30, 2015.
									(B)Limitation on
				paymentsIn no case may the aggregate amount of payments made by
				the Secretary to balancing incentive payment States under this subsection
				during the period described in subparagraph (A), or to a State to which
				paragraph (6) of the first sentence of subsection (b) applies, exceed
				$3,000,000,000.
									(5)Long-term
				services and supports definedIn this subsection, the term
				long-term services and supports has the meaning given that term by
				Secretary and shall include the following:
									(A)Institutionally-based
				long-term services and supportsServices provided in an
				institution, including the following:
										(i)Nursing facility
				services.
										(ii)Services in an
				intermediate care facility for the mentally retarded described in subsection
				(a)(15).
										(B)Non-institutionally-based
				long-term services and supportsServices not provided in an
				institution, including the following:
										(i)Home and
				community-based services provided under subsection (c), (d), or (i), of section
				1915 or under a waiver under section 1115.
										(ii)Home health care
				services.
										(iii)Personal care
				services.
										(iv)Services
				described in subsection (a)(26) (relating to PACE program services).
										(v)Self-directed
				personal assistance services described in section
				1915(j)
										.
					(b)Enhanced FMAP
			 for certain states To maintain the provision of home and community-based
			 servicesThe first sentence of section 1905(b) of such Act (42
			 U.S.C. 1396d (b)), as amended by subsection (a), is amended
					(1)by striking
			 , and (5) and inserting , (5); and
					(2)by inserting
			 before the period the following: , and (6) in the case of a State in
			 which at least 50 percent of the total expenditures for medical assistance for
			 fiscal year 2009 for long-term services and supports (as defined by the
			 Secretary for purposes of subsection (y)) are for non-institutionally-based
			 long-term services and supports described in subsection (y)(5)(B), and which
			 satisfies the requirements of subparagraphs (A) (other than clauses (iii), (v),
			 and (vi)), (C), and (F) of subsection (y)(2), and has implemented the
			 structural changes described in each clause of subparagraph (E) of that
			 subsection, the Federal medical assistance percentage shall be increased by 1
			 percentage point with respect to medical assistance described in subparagraph
			 (A) of subsection (y)(4) (but subject to the limitation described in
			 subparagraph (B) of that subsection).
					(c)Grants To
			 support structural changes
					(1)In
			 GeneralThe Secretary of Health and Human Services shall award
			 grants to States for the following purposes:
						(A)To support the
			 development of common national set of coding methodologies and databases
			 related to the provision of non-institutionally-based long-term services and
			 supports described in paragraph (5)(B) of section 1905(y) of the Social
			 Security Act (as added by subsection (a)).
						(B)To make
			 structural changes described in paragraph (2)(E) of section 1905(y) to the
			 State Medicaid program.
						(2)PriorityIn
			 awarding grants for the purpose described in paragraph (1)(A), the Secretary of
			 Health and Human Services shall give priority to States in which at least 50
			 percent of the total expenditures for medical assistance under the State
			 Medicaid program for fiscal year 2009 for long-term services and supports, as
			 defined by the Secretary for purposes of section 1905(y) of the Social Security
			 Act, are for non-institutionally-based long-term services and supports
			 described in paragraph (5)(B) of such section.
					(3)CollaborationStates
			 awarded a grant for the purpose described in paragraph (1)(A) shall collaborate
			 with other States, the National Governor's Association, the National Conference
			 of State Legislatures, the National Association of State Medicaid Directors,
			 the National Association of State Directors of Developmental Disabilities, and
			 other appropriate organizations in developing specifications for a common
			 national set of coding methodologies and databases.
					(4)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection, such sums as may be necessary for each of fiscal
			 years 2010 through 2012.
					(d)Authority for
			 individualized budgets under waivers To provide home and community-based
			 servicesIn the case of any waiver to provide home and
			 community-based services under subsection (c) or (d) of section 1915 of the
			 Social Security Act (42 U.S.C. 1396n) or section 1115 of such Act (42 U.S.C.
			 1315), that is approved or renewed after the date of enactment of this Act, the
			 Secretary of Health and Human Services shall permit a State to establish
			 individualized budgets that identify the dollar value of the services and
			 supports to be provided to an individual under the waiver.
				(e)Oversight and
			 assessment
					(1)Development of
			 standardized reporting requirements
						(A)Standardization
			 of data and outcome measuresThe Secretary of Health and Human
			 Services shall consult with States and the National Governor's Association, the
			 National Conference of State Legislatures, the National Association of State
			 Medicaid Directors, the National Association of State Directors of
			 Developmental Disabilities, and other appropriate organizations to develop
			 specifications for standardization of—
							(i)reporting of
			 assessment data for long-term services and supports (as defined by the
			 Secretary for purposes of section 1905(y)(5) of the Social Security Act) for
			 each population served, including information standardized for purposes of
			 certified EHR technology (as defined in section 1903(t)(3)(A) of the Social
			 Security Act (42 U.S.C. 1396b(t)(3)(A)) and under other electronic medical
			 records initiatives; and
							(ii)outcomes
			 measures that track assessment processes for long-term services and supports
			 (as so defined) for each such population that maintain and enhance individual
			 function, independence, and stability.
							(2)Administration
			 of home and community servicesThe Secretary of Health and Human
			 Services shall promulgate regulations to ensure that all States develop service
			 systems that are designed to—
						(A)allocate
			 resources for services in a manner that is responsive to the changing needs and
			 choices of beneficiaries receiving non-institutionally-based long-term services
			 and supports described in paragraph (5)(B) of section 1905(y) of the Social
			 Security Act (as added by subsection (a)) (including such services and supports
			 that are provided under programs other the State Medicaid program), and that
			 provides strategies for beneficiaries receiving such services to maximize their
			 independence;
						(B)provide the
			 support and coordination needed for a beneficiary in need of such services (and
			 their family caregivers or representative, if applicable) to design an
			 individualized, self-directed, community-supported life; and
						(C)improve
			 coordination among all providers of such services under federally and
			 State-funded programs in order to—
							(i)achieve a more
			 consistent administration of policies and procedures across programs in
			 relation to the provision of such services; and
							(ii)oversee and
			 monitor all service system functions to assure—
								(I)coordination of,
			 and effectiveness of, eligibility determinations and individual assessments;
			 and
								(II)development and
			 service monitoring of a complaint system, a management system, a system to
			 qualify and monitor providers, and systems for role-setting and individual
			 budget determinations.
								(3)MonitoringThe
			 Secretary of Health and Human Services shall assess on an ongoing basis and
			 based on measures specified by the Agency for Healthcare Research and Quality,
			 the safety and quality of non-institutionally-based long-term services and
			 supports described in paragraph (5)(B) of section 1905(y) of that Act provided
			 to beneficiaries of such services and supports and the outcomes with regard to
			 such beneficiaries’ experiences with such services. Such oversight shall
			 include examination of—
						(A)the consistency,
			 or lack thereof, of such services in care plans as compared to those services
			 that were actually delivered; and
						(B)the length of
			 time between when a beneficiary was assessed for such services, when the care
			 plan was completed, and when the beneficiary started receiving such
			 services.
						(4)GAO study and
			 reportThe Comptroller General of the United States shall study
			 the longitudinal costs of Medicaid beneficiaries receiving long-term services
			 and supports (as defined by the Secretary for purposes of section 1905(y)(5) of
			 the Social Security Act) over 5-year periods across various programs, including
			 the non-institutionally-based long-term services and supports described in
			 paragraph (5)(B) of such section, PACE program services under section 1894 of
			 the Social Security Act (42 U.S.C. 1395eee, 1396u–4), and services provided
			 under specialized MA plans for special needs individuals under part C of title
			 XVIII of the Social Security Act.
					IIStrengthening
			 the Medicaid Home and Community-Based State Plan Amendment Option
			201.Removal of
			 barriers to providing home and community-based services under State plan
			 amendment option for individuals in need
				(a)Parity with
			 income eligibility standard for institutionalized individualsParagraph (1) of section 1915(i) of the
			 Social Security Act (42 U.S.C. 1396n(i)) is amended by striking 150
			 percent of the poverty line (as defined in section 2110(c)(5)) and
			 inserting 300 percent of the supplemental security income benefit rate
			 established by section 1611(b)(1).
				(b)Additional
			 state optionsSection 1915(i) of the Social Security Act (42
			 U.S.C. 1396n(i)) is amended by adding at the end the following new
			 paragraphs:
					
						(6)State option to
				provide home and community-based services to individuals eligible for services
				under a waiver
							(A)In
				generalA State that provides home and community-based services
				in accordance with this subsection to individuals who satisfy the needs-based
				criteria for the receipt of such services established under paragraph (1)(A)
				may, in addition to continuing to provide such services to such individuals,
				elect to provide home and community-based services in accordance with the
				requirements of this paragraph to individuals who are eligible for home and
				community-based services under a waiver approved for the State under subsection
				(c), (d), or (e) or under section 1115 to provide such services, but only for
				those individuals whose income does not exceed 300 percent of the supplemental
				security income benefit rate established by section 1611(b)(1).
							(B)Application of same requirements for
				individuals satisfying needs-based criteriaSubject to subparagraph (C), a State shall
				provide home and community-based services to individuals under this paragraph
				in the same manner and subject to the same requirements as apply under the
				other paragraphs of this subsection to the provision of home and
				community-based services to individuals who satisfy the needs-based criteria
				established under paragraph (1)(A).
							(C)Authority to
				offer different type, amount, duration, or scope of home and community-based
				servicesA State may offer home and community-based services to
				individuals under this paragraph that differ in type, amount, duration, or
				scope from the home and community-based services offered for individuals who
				satisfy the needs-based criteria established under paragraph (1)(A), so long as
				such services are within the scope of services described in paragraph (4)(B) of
				subsection (c) for which the Secretary has the authority to approve a waiver
				and do not include room or board.
							(7)State option to
				offer home and community-based services to specific, targeted
				populations
							(A)In
				generalA State may elect in a State plan amendment under this
				subsection to target the provision of home and community-based services under
				this subsection to specific populations and to differ the type, amount,
				duration, or scope of such services to such specific populations.
							(B)5-year
				term
								(i)In
				generalAn election by a State under this paragraph shall be for
				a period of 5 years.
								(ii)Phase-in of
				services and eligibility permitted during initial 5-year periodA
				State making an election under this paragraph may, during the first 5-year
				period for which the election is made, phase-in the enrollment of eligible
				individuals, or the provision of services to such individuals, or both, so long
				as all eligible individuals in the State for such services are enrolled, and
				all such services are provided, before the end of the initial 5-year
				period.
								(C)RenewalAn
				election by a State under this paragraph may be renewed for additional 5-year
				terms if the Secretary determines, prior to beginning of each such renewal
				period, that the State has—
								(i)adhered to the
				requirements of this subsection and paragraph in providing services under such
				an election; and
								(ii)met the State's
				objectives with respect to quality improvement and beneficiary
				outcomes.
								.
				(c)Removal of
			 limitation on scope of servicesParagraph (1) of section 1915(i) of the
			 Social Security Act (42 U.S.C. 1396n(i)), as amended by subsection (a), is
			 amended by striking or such other services requested by the State as the
			 Secretary may approve.
				(d)Optional
			 eligibility category To provide full medicaid benefits to individuals receiving
			 home and community-based services under a State plan amendment
					(1)In
			 generalSection 1902(a)(10)(A)(ii) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)(ii)) is amended—
						(A)in subclause
			 (XVIII), by striking or at the end;
						(B)in subclause
			 (XIX), by adding or at the end; and
						(C)by inserting
			 after subclause (XIX), the following new subclause:
							
								(XX)who are eligible
				for home and community-based services under needs-based criteria established
				under paragraph (1)(A) of section 1915(i), or who are eligible for home and
				community-based services under paragraph (6) of such section, and who will
				receive home and community-based services pursuant to a State plan amendment
				under such
				subsection;
								.
						(2)Conforming
			 amendments
						(A)Section
			 1903(f)(4) of the Social Security Act (42 U.S.C. 1396b(f)(4)) is amended in the
			 matter preceding subparagraph (A), by inserting
			 1902(a)(10)(A)(ii)(XX), after
			 1902(a)(10)(A)(ii)(XIX),.
						(B)Section 1905(a)
			 of the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter
			 preceding paragraph (1)—
							(i)in
			 clause (xii), by striking or at the end;
							(ii)in
			 clause (xiii), by adding or at the end; and
							(iii)by inserting
			 after clause (xiii) the following new clause:
								
									(xiv)individuals who are eligible for
				home and community-based services under needs-based criteria established under
				paragraph (1)(A) of section 1915(i), or who are eligible for home and
				community-based services under paragraph (6) of such section, and who will
				receive home and community-based services pursuant to a State plan amendment
				under such
				subsection,
									.
							(e)Elimination of
			 option To limit number of eligible individuals or length of period for
			 grandfathered individuals if eligibility criteria is modifiedParagraph (1) of section 1915(i) of such
			 Act (42 U.S.C. 1396n(i)) is amended—
					(1)by striking subparagraph (C) and inserting
			 the following:
						
							(C)Projection of number of individuals to be
				provided home and community-based servicesThe State submits to
				the Secretary, in such form and manner, and upon such frequency as the
				Secretary shall specify, the projected number of individuals to be provided
				home and community-based services.
							;
				and
					(2)in subclause (II)
			 of subparagraph (D)(ii), by striking to be eligible for such services
			 for a period of at least 12 months beginning on the date the individual first
			 received medical assistance for such services and inserting to
			 continue to be eligible for such services after the effective date of the
			 modification and until such time as the individual no longer meets the standard
			 for receipt of such services under such pre-modified criteria.
					(f)Elimination of
			 option To waive statewideness; addition of option To waive
			 comparabilityParagraph (3)
			 of section 1915(i) of such Act (42 U.S.C. 1396n(3)) is amended by striking
			 1902(a)(1) (relating to statewideness) and inserting
			 1902(a)(10)(B) (relating to comparability).
				(g)Effective
			 dateThe amendments made by this section take effect on the first
			 day of the first fiscal year quarter that begins after the date of enactment of
			 this Act.
				202.Mandatory
			 application of spousal impoverishment protections to recipients of home and
			 community-based services
				(a)In
			 generalSection 1924(h)(1)(A)
			 of the Social Security Act (42 U.S.C. 1396r–5(h)(1)(A)) is amended by striking
			 (at the option of the State) is described in section
			 1902(a)(10)(A)(ii)(VI) and inserting is eligible for medical
			 assistance for home and community-based services under subsection (c), (d),
			 (e), or (i) of section 1915.
				(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2009.
				203.State
			 authority to elect to exclude up to 6 months of average cost of nursing
			 facility services from assets or resources for purposes of eligibility for home
			 and community-based services
				(a)In
			 generalSection 1917 of the
			 Social Security Act (42 U.S.C. 1396p) is amended by adding at the end the
			 following new subsection:
					
						(i)State authority
				To exclude up to 6 months of average cost of nursing facility services from
				home and community-based services eligibility
				determinationsNothing in this section or any other provision of
				this title, shall be construed as prohibiting a State from excluding from any
				determination of an individual's assets or resources for purposes of
				determining the eligibility of the individual for medical assistance for home
				and community-based services under subsection (c), (d), (e), or (i) of section
				1915 (if a State imposes an limitation on assets or resources for purposes of
				eligibility for such services), an amount equal to the product of the amount
				applicable under subsection (c)(1)(E)(ii)(II) (at the time such determination
				is made) and such number, not to exceed 6, as the State may
				elect.
						.
				(b)Rule of
			 constructionNothing in the amendment made by subsection (a)
			 shall be construed as affecting a State's option to apply less restrictive
			 methodologies under section 1902(r)(2) for purposes of determining income and
			 resource eligibility for individuals specified in that section.
				IIICoordination of
			 Home and Community-Based Waivers
			301.Streamlined
			 process for combined waivers under subsections (b) and (c) of section
			 1915Not later than 90 days
			 after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall create a template to streamline the process of approving,
			 monitoring, evaluating, and renewing State proposals to conduct a program that
			 combines the waiver authority provided under subsections (b) and (c) of section
			 1915 of the Social Security Act (42 U.S.C. 1396n) into a single program under
			 which the State provides home and community-based services to individuals based
			 on individualized assessments and care plans (in this section referred to as
			 the combined waivers program). The template required under this
			 section shall provide for the following:
				(1)A standard 5-year
			 term for conducting a combined waivers program.
				(2)Harmonization of
			 any requirements under subsections (b) and (c) of such section that
			 overlap.
				(3)An option for
			 States to elect, during the first 5-year term for which the combined waivers
			 program is approved to phase-in the enrollment of eligible individuals, or the
			 provision of services to such individuals, or both, so long as all eligible
			 individuals in the State for such services are enrolled, and all such services
			 are provided, before the end of the initial 5-year period.
				(4)Examination by
			 the Secretary, prior to each renewal of a combined waivers program, of how well
			 the State has—
					(A)adhered to the
			 combined waivers program requirements; and
					(B)performed in
			 meeting the State's objectives for the combined waivers program, including with
			 respect to quality improvement and beneficiary outcomes.
					
